DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/635,584 filed 01/31/2020 and Amendment filed with RCE 02/16/2021.
Claims 1-3, 5-8, 10-14, 16-23 are pending in the Application.
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Allowable Subject Matter
5.	Claims 1-3, 5-8, 10-14, 16-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments/Arguments filed 02/16/2021 (Remarks, Pages 7, 9, 10) the prior art of record does not teach or fairly suggest specific arrangements of elements/steps in the manner as recited in the claims, such as: based on the relation and measured values of the parameter from the metrology target, generating, by a hardware computer, a distribution of the parameter across at least part of the substrate for each feature of the plurality of features; and analyzing the distributions in combination with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

HR
03/09/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851